DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance
Claim 1 is allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“A method for automatically detecting video incidents on a video played back by an electronic video playback device, the method comprising: 
- acquiring a first message transmitted by the electronic video playback device, said first message including at least one counter representing the state of the electronic video playback device; 
- subtracting the at least one counter included in the first message previously acquired from the at least one counter included in a second message acquired prior to the first message, the at least one counter included in the second message being stored in a database and corresponding to a preceding state of the electronic video playback device to obtain a transition state of the electronic video playback device; 
- classifying, by a supervised automatic learning algorithm using a classification model, of the transition state as belonging to a class representative of a normal state of the played back video, or as belonging to a class among at least one class representative of a video incident on the played back video; 
- performing a video incident detection including the creation of an incident message when a transition state is classified as belonging to a class representative of a video incident on the played back video, said incident message including a label corresponding to the detected video incident, said transition state and said first acquired message; 
- transmitting the incident message to a remote system; 
- recording the first message previously acquired in the database.”
Claims 2 to 11 depend on claim 1 and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484